Name: Council Regulation (EEC) No 2637/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff and originating in Spain (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 79 Official Journal of the European Communities No L 306/17 COUNCIL REGULATION (EEC) No 2637/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for other woven fabrics of cotton, falling within heading No 55.09 of the Common Customs Tariff and originating in Spain ( 1980) THE COUNCIL OF THE EUROPEAN COMMUNITIES, possible the true trend of the market in the products in question , such allocation should be in proportion to the requirements of the Member States calculated by reference to the statistics of imports from Spain over a representative period and also to the economic outlook for the quota period concerned; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, during the last three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from Spain of the products concerned : Member States 1976 1977 1978 Benelux 18.7 8.2 3.8 Denmark 0.0 0.3 0.9 Germany 44 7.0 3.7 France 68.8 73.1 66.7 Ireland 0.5 2.7 04 Italy 5.8 6.0 8.1 United Kingdom 1.8 2.7 164 Whereas the Agreement between the European Economic Community and Spain ( a ) provides in Article 2 (1 ) together with Article 4 of Annex I for the opening by the Community of an annual Community tariff quota of 1 800 tonnes of other woven fabrics of cotton falling within heading No 55.09 of the Common Customs Tariff, originating in Spain ; whereas, pursuant to Article 2 of the said Annex, the quota duty is equal to 40 % of the Common Customs Tariff duty in respect of the products concerned ; whereas the Community tariff quota contains quota duties of 5.2 , 5-6 , 5.6 and 6 % for the products falling within subheadings 55.09 A I, A II , B I and B II respectively ; whereas this preferential tariff arrangement has been provided only for imports of these products into the Member States of the Community in its original composition ; whereas, pursuant to the Act of Accession, imports of these products into the three new Member States are subject to the rates of duty of the Common Customs Tariff from 1 July 1977 ; whereas the import arrangements relating to these products should be uniform throughout the Community ; whereas the aforementioned annual quota volume should be increased to 1 900 tonnes ; whereas this Community tariff quota should be opened for 1980 ; Whereas, in view of these factors, of market forecasts for the products in question and in particular of the estimates submitted by certain Member States, initial quota shares may be fixed approximately at the following percentages : Benelux 6.15 Denmark 0.39 Germany 6.15 France 70.77 Ireland 1.54 Italy 13.08 United Kingdoms 1.92 Whereas it is in particular necessary to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rate laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, having regard to the principles mentioned above , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas to reflect as accurately as Whereas in order to take into account import trends for the products concerned in the various Member States, the quota volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of those Member States having used up their initial quota shares ; whereas in(*) OJ No L 182 , 16 . 8 . 1970, p. 2 . No L 306/18 Official Journal of the European Communities 3 . 12 . 79 prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should under present circumstances be fixed at 68 % of the quota ; Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share, should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period; whereas this method of administration requires close cooperation between the Member States and- the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof; Whereas if, at a given date in the quota period, a substantial quantity of an initial share remains unused in a Member State, it is essential that that Member State should return a significant proportion to the reserve, to HAS ADOPTED THIS REGULATION: Article 1 From 1 January until 31 December 1980 , the Common Customs Tariff duties in respect of the products originating in Spain and listed below shall be partially suspended at the levels indicated for each of them within the limits of a global Community tariff quota of 1 900 tonnes : CCT heading No Description Rate of duty (0/0 ) 55.09 Other woven fabrics of cotton : A. Containing 85 % or more by weight of cotton l I. Of a width of less than 85 cm 5-2 II . Other 5-6 B. Other : I. Of a width of less than 85 cm 5-6 II . Other 6 Article 3Article 2 1 . A first instalment amounting to 1 300 tonnes of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the respective shares, subject to Article 5 , shall be valid until 31 December 1980, shall be as follows : 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 is applied, has been used up, then to the extent permitted by the amount of the reserve, that Member State shall forthwith , by notifying the Commission draw a second share equal to 15 % of its initial share, rounded up where necessary to the next unit . tonnes Benelux 80 Denmark 5 Germany 80 France 920 Ireland 20 Italy 170 United Kingdom 25 2 . If, after its initial share has been used up , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next unit. 2 . The second instalment, of 600 tonnes , shall constitute the reserve. 3 . 12 . 79 Official Journal of the European Communities No L 306/ 19 The Commission shall ensure that any drawing which exhausts the reserve does not exceed the balance available and, to this end, shall notify the amount of that balance to the Member State which makes such last drawing. 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that these might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 , are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. 3 . The Member States shall charge imports of the said goods against their shares as and when the goods are entered with the customs authorities for free circulation. 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States shall return to the reserve, not later than 1 October 1980, such unused portion of their initial share which , on 15 September 1980, is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that it may not be used . The Member States shall , not later than 1 October 1980 , notify the Commission of the total quantities of the products in question imported up to 15 September 1980 inclusive, and charged against the tariff quota and, of any quantities of' the initial shares returned to the reserve. Article 8 At the request of the Commission , Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely in order to ensure compliance with this Regulation . Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified, inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1980, of the amount in the reserve after quantities have been returned pursuant to Article 5 . Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1979 . For the Council The President M. O'KENNEDY